925 So. 2d 427 (2006)
Larry Clyde READON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-362.
District Court of Appeal of Florida, Third District.
April 5, 2006.
Larry Clyde Readon, in proper person.
Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). All but one of the allegations raised on appeal are without merit and do not require discussion. The sole viable issue is that the written sentence did not comport with the oral pronouncement of sentence. We do not address the merits of this issue because the matter was not presented to the trial court in the original Rule 3.800(a) motion. We therefore affirm without prejudice to allow defendant to file a 3.800(a) motion on this issue.
Affirmed.